IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SAMUEL W.B. MILLINGHAUSEN, III,     : No. 629 MAL 2020
                                    :
               Petitioner           :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
KAREN DRAKE, ROBERT L. HYSLOP, JR., :
THERESA M. HYSLOP, JOY A. CAPKA,    :
MARYANN DIRENZO, JOHN DOE ONE,      :
JOHN DOE TWO, JOHN DOE THREE, AND :
JOHN DOE FOUR,                      :
                                    :
               Respondents          :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.